FILED IN
                                                                           1ST COURT OF APPEALS
                                                                                 HOUSTON TEXAS
Return to:
First Court of Appeals                                                        FEB 23 2015
301 Fannin Street
                                                                          CHR|M(jrntfV A. PRINE
Houston, Texas 77002
                                                                         CLERM


                                       Case Number
                                     01-14-00156-CR


Javier Galindo Pacheco                     §                   COURT OF APPEALS
                                           §                      1ST DISTRICT
The State of Texas                         §                   HOUSTON, TEXAS

                     Pro se Motion for Access to Appellate Record


To the Honorable Justices of Said Court:


       Appellant's appointed counsel has filed a brief in the above styled and numbered
cause pursuant to Anders v. California, 386 U.S. 738 (1967).
       Appellant now moves this Court to provide him with a copy of the appellate
record including the clerk's record and the court reporter's record for use in preparing his
pro se response to counsel's brief.
       Appellant requests an extension of time of 30 days from the granting of this
motion to file a pro se response to counsel's Anders brief.


                                           Respectfully submitted,

                                         J%!//£/* 6AUf0.dg\ PA cAo {*
                                           Pro se Appellant
                                   &toes irfiUKj- Unit, TDCJ # l?vfl3?>
                                        jSr^Ky /7a/vr, Texas 2&U3-4***


                                  Certificate of Service


      This is to certify that on ,3. -/9' Ao/ S~ (Date), a true and correct copy of the
above and foregoing document was served by mail on:

Harris County District Attorney's Office, 1201 Franklin, Suite 600, Houston, TX 77002

                                                                     •£¥*&•
              JJSLJLsJsl&eXXLM^




Ujsd^cLLSMoawJa/fi^-



so^yJzh^uii^ar^QgsLe. ColpqUe—cLel dellto m^r^ij^or^^jj^\Q^cicA^^^\^

^GrU'tAo- fa ct<>me,CA^>0 OmiyaScy tu Qbo^fkdo ye£6 ^s[oque^4e- C£>Y\k\npT




S^es, AeLuio^e^^ar^ji^apricnio ^tums-^eAec+r^esJ^Ao^
-J
o




if
0!




               0

     w     v   „*<
     ~,    I*- «fe
     ft! fttr- ""S
     »Id
     yr.   ~4i frj
     ?"* V' w"
           % W
     "^ *£ •-"
               •£•'
               n
     V
               Ft